DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-42 are allowed.
	None of the cited prior art teach or suggest that the ion implantation layer, the metal thickening layer and the plasma deposition layer bonded on the microwave dielectric layer as is recited in claims 1-42.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (Pub 2008/0038523) teaches forming multiple layers of a substrate with ion implantation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849